Exhibit 10(xii) AMENDMENT TO THE ASSET PURCHASE AGREEMENT THIS AMENDMENT TO THE ASSET PURCHASE AGREEMENT (this  Amendment ) is entered into as of November 10, 2010, by and between Montana Mining Corp. (the  Buyer ) which is a corporation incorporated pursuant to the laws of the State of Nevada, Park Capital Management, Inc. ( Seller ) which is a private company incorporated pursuant to the laws of the Province of Saskatchewan, and JBP S.R.L. (formerly JBP S.A.) ( JBP ) which is a private company formed pursuant to the laws of the Dominican Republic, all of the above parties herein collectively referred to as the  Parties  or singularly as a  Party . WITNESSETH: WHEREAS, the Buyer, Seller, and JBP entered into an Asset Purchase Agreement on August 20, 2010 (the  Agreement ), whereby Buyer intends to acquire JBP from Seller in exchange for an agreed upon number of shares of Buyers common stock and warrants to purchase shares of Buyers common stock, whereby JBP will become a wholly-owned subsidiary of Seller; and WHEREAS, in order to accommodate certain issues pertaining to the Agreement, the Parties desire to amend the Agreement to (i) correct the name of Sellers subsidiary from JBP S.A. to JBP S.R.L. in accord with recent changes in the laws of the Dominican Republic that continued the existence of JBP S.A. as JBP S.R.L. and (ii) extend the date to allow for the closing of the Agreement; and WHEREAS, pursuant to Article VII Section 7.4. of the Agreement titled Miscellaneous subtitled Entire Agreement; Amendments; Waivers the Parties hereto are permitted to amend the terms of the Agreement pursuant to a written instrument signed by all Parties; and NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements herein contained, and $10.00 paid by Buyer to Seller, the receipt and sufficiency of which is hereby acknowledged, the Parties hereto agree as follows: 1. Amendment . The Parties hereto agree to amend the Agreement to correct the name of the Sellers subsidiary as follows: 1.1 The Parties hereby agree to amend the introductory paragraph of the Agreement in its entirety to delete JBP S.A. from the Agreement and to add JBP S.R.L to the Agreement as follows:  ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this  Agreement ) is effective August 20, 2010, by and between Park Capital Management, Inc. , a private company formed in the Province of Saskatchewan with offices located at 2398 Scarth Street, Regina, Saskatchewan, S4P 2J7, Canada ( Seller ), and JBP, S.R.L. , a company formed in the Dominican Republic , with offices located at Avenida Lope de Vega # 122, Suite 102, Santo Domingo, Dominican Republic ( JBP ), and Montana Mining Corp. , a corporation formed in the State of Nevada with offices located at 1403 East 900 South, Salt Lake City, Utah, 84105, U.S.A. ( Buyer ). 1.2 The Parties hereby agree to amend Article VII Section 7.3. of the Agreement titled Miscellaneous subtitled Notices to delete JBP S.A. from the Agreement and to add JBP S.R.L to the Agreement as follows: 1 If to JBP to: JBP, S.R.L. Avenida Lope de Vega # 122 Suite 102 Santo Domingo Dominican Republic Attn: Jay Blackmore, President Phone: (809) 729-2943 Fax: Email: jayblackmore@gmail.com  The Parties hereby agree to amend that part of the Agreement designated for the respective Parties to delete JBP S.A. from the Agreement and to add JBP S.R.L. to the Agreement as follows:  IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the date first set forth above. Park Capital JBP
